Citation Nr: 1209419	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-20 048	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for bilateral plantar fasciitis.

2.  Entitlement to an initial rating higher than 10 percent for right knee disability, specifically, for residuals of torn medial meniscus cartilage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for bilateral plantar fasciitis and right knee disability and rated each as 10-percent disabling.  The Veteran wants higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for variances in the severity of his disability).

In January 2007, as support for his claims, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.

The Board subsequently issued a decision in August 2007 denying the claims, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In an April 2009 memorandum decision, the Court vacated the Board's decision denying these claims and remanded them to the Board for further development and readjudication in compliance with directives specified.

In January 2010, the Board in turn remanded the claims to the RO via the Appeals Management Center (AMC) for this necessary additional development, which included obtaining any outstanding medical treatment records and having the Veteran reexamined to reassess the severity of these disabilities.  Upon completion of that additional development of these claims, and their continued denial, the AMC returned the files to the Board for further appellate consideration of these claims.


In February 2010, however, the VLJ of the Board that had presided over the Veteran's videoconference hearing retired.  So in a July 2011 letter, the Board informed the Veteran of this and offered him another hearing before a different VLJ of the Board that would ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 20.707, 20.717.  The Veteran responded later in July 2011, which the Board received in August 2011, indicating he wanted another videoconference hearing before another VLJ of the Board.  So the Board again remanded the claims in August 2011 to schedule this additional hearing, which he subsequently had in December 2011 before the undersigned VLJ of the Board.  Rather immediately after the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  These claims therefore are again before the Board.


FINDINGS OF FACT

1.  The Veteran has "severe" foot disability on account of his bilateral plantar fasciitis, especially due to the extent of his pain, which is especially problematic during and after prolonged physical activity of any sort - such as walking, standing, and climbing ladders, etc., including at his job.

2.  The Veteran's right knee has no more than slight recurrent subluxation or lateral instability.

3.  As of March 10, 2010, however, there has been confirmation of osteoarthritis in this knee, that is, in addition to the slight recurrent subluxation or lateral instability, although he has continued to have essentially full range of motion in this knee with no additional loss of motion even on repetitive use, including due to his pain.



CONCLUSIONS OF LAW

1.  The criteria are met for a higher 30 percent rating, though no greater rating, for the bilateral plantar fasciitis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.71a, DCs 5276, 5284 (2011).

2.  The criteria are not met, however, for a rating higher than 10 percent for the instability and subluxation component of the Veteran's right knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5257 (2011).

3.  But from March 10, 2010, onwards, the criteria are met for a separate 10 percent rating for the osteoarthritis he also has in this knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261 (2011); VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  


These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court 

could conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  


On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, at 1281.

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) as concerning the initial claims for service connection was sent to the Veteran in May 2005, so prior to initially adjudicating these claims and, thus, in the preferred sequence.  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  In cases, as here, where the increased-rating claims arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claims since have been granted and he has appealed this "downstream" issue concerning the initial ratings assigned for the disabilities, the underlying claims have been more than substantiated, they have been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in February 2006, also SSOCs in October 2006 and May 2011 

discussing these downstream claims for higher initial ratings, citing the applicable statutes and regulations, and providing reasons and bases for not assigning higher initial ratings.  He also received additional notice by way of letters dated in March 2006, July 2006 and February 2010.

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA outpatient treatment records, and arranged for VA compensation examinations in June 2005 and March 2010 to assess and reassess the severity of his bilateral plantar fasciitis and right knee disability, which, as mentioned, is now the determinative downstream issue.  Notably, the Board partly remanded these claims in January 2010 so the AMC could arrange for the additional March 2010 VA examinations.  And there was compliance with this remand directive since the reports of those examinations contain the findings and additional information needed to determine whether the ratings for these disabilities should be increased.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268 (1998).

Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for these disabilities were done pursuant to the Board's January 2010 remand directive, in March 2010, so rather recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).


In that January 2010 remand, the Board also instructed the AMC to obtain outstanding VA treatment records as well as any additional medical records pertaining to evaluation or treatment of these disabilities at issue.  The Veteran's updated VA treatment records have been associated with his claims file for consideration.  The AMC subsequently readjudicated the claims and issued an SSOC in May 2011 addressing this additional evidence, that is, in addition to the findings of the March 2010 VA compensation examinations that also were performed on remand.  Thus, there also was compliance with this remand directive.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008)..  The Board also has considered the Veteran's testimony that he provided during his two hearings before the Board, initially in January 2007 and more recently in December 2011.

The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning these claims.  38 U.S.C.A. § 5103A.

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


II.  Governing Statutes, Regulations, and Case Law

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

A. Bilateral Plantar Fasciitis

The Veteran's STRs reflect that, after convening of a January 2005 Medical Board, bilateral chronic plantar fasciitis was diagnosed, complicated by tenosynovitis and bursitis, unresponsive to treatment and interfering with military duties.  It also was noted that a December 2004 physical examination had showed symptomatic pes planus (flat feet).

In the August 2005 decision at issue in this appeal, the RO granted service connection for the bilateral plantar fasciitis and assigned an initial 10 percent rating for it retroactively effective from April 18, 2005, the day following the Veteran's separation from active duty.  The RO has rated this disability under DC 5299-5276.  In the assignment of diagnostic code numbers, hyphenated diagnostic codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  So a hyphenated diagnostic code reflects a rating by analogy.  See 38 C.F.R. §§ 4.20 and 4.27.


DC 5276 pertains to acquired flatfoot.  And according to this code, a noncompensable evaluation is assigned when there is evidence of mild pes planus with symptoms relieved by built-up shoe or arch support.  A 10 percent evaluation is assigned when the evidence shows moderate bilateral pes planus with 
weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the foot.  A 30 percent evaluation is assigned for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

DC 5284 provides for evaluating "other" foot injuries as 30-percent disabling if severe, 20 percent if moderately severe, and 10 percent if moderate.  With actual loss of use of the foot, rate 40 percent.  38 C.F.R. § 4.71a, DC 5284.

These descriptive words such as "slight" (or "mild"), "moderate", "moderately severe" and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.

During his VA compensation examination in July 2005, the Veteran reported that he had pain in both feet during basic training, and that the pain increased during long marches and running - so with prolonged physical activity.  His then current complaints were of pain in both feet and plantar fascia, bilaterally, especially when standing upright longer and when he walked longer distances.  He also reported flare-ups of pain when running.  On objective physical examination, he had mild decrease of the longitudinal arches bilaterally and decrease of the transversal arches of both forefeet bilaterally.  There were no callosities of the plantar aspect of either foot.  There was mild pain on palpation over the proximal part of the plantar fascia.  He had full range of motion in all toes of both feet and both ankle joints.  He was wearing arch supports for both feet.  His gait was normal, without assistive devices.  He had good alignment of the Achilles tendon before and after weight-bearing.  The examiner noted that X-rays were reviewed, and that a magnetic resonance imaging (MRI) scan of the feet had showed mild first intermetatarsal bursitis of the right foot, and tenosynovitis in the left foot.  The pertinent diagnosis was bilateral plantar fasciitis complicated by tenosynovitis and bursitis.

In a June 2005 statement, the Veteran said he had constant pain in his feet, but that it did not seem to be getting worse.

VA outpatient records from over the course of the next several years, dated from 2006 to 2011, reflect ongoing treatment for bilateral plantar fasciitis.  The treatment records dated in July and August 2006 reflect treatment for complaints of bilateral foot and heel pain.  A July 2006 X-ray of the feet showed no acute bony fracture or dislocation, and no other significant osseous or articular abnormalties.  An August 2006 nursing note reflects that the Veteran complained of foot pain and said there were times he could not even walk.  An August 2006 podiatry consult shows he had rigid orthotics, pain on palpation at the bilateral "MCT", no edema, less than 10 degrees of dorsiflexion at the ankle with knee extended, and the plantar fat pad was within normal limits.  The diagnostic assessment was plantar fasciitis, bilateral.  Therapeutic shoes and inserts were ordered, although he declined a cortisone injection, and he was later given the orthotics.

During his January 2007 hearing before the Board, the Veteran testified that he had daily constant foot pain, worse in the morning.  He also reported swelling and pain after walking just a few blocks.  He said his pain was at a level of 5 or 6 on a scale of 1 to 10.


An April 2008 VA podiatry note shows he complained of painful feet.  On examination, he had tight plantar fascia and pain in the forefoot and medial heels, right greater than left.  The diagnosis was plantar fasciitis, metatarsalgia, and pain.  He reported that his shoe insoles were not controlling his pain; functional orthotics were planned.  A July 2008 podiatry note shows he had mild pes cavus, full range of motion in his ankles, subtalar joint and first metatarsophalangeal joints.  There was tenderness to palpation of his arches bilaterally; the diagnosis was plantar arch pain bilaterally.  A May 2009 podiatry note shows he complained of painful feet again, and his insoles were not controlling his pain.  He was now climbing ladders, however.  On examination, there were tight plantar fascia, and pain in the forefoot and medial heels.  The diagnosis was plantar fasciitis, metatarsalgia, and pain.  Orthotics were prescribed.

When reexamined by VA for compensation purposes on March 10, 2010, the Veteran again indicated that he had developed sore feet during basic training from long marches and running.  And since his last examination, he had developed more pain in his feet and had more frequent flare-ups.  He was not aware of any foot injury.  He wore orthotic shoe inserts.  He said the course since onset was intermittent with remissions.  He denied foot surgery.  He reported the following symptoms affecting the bottom of each foot:  pain, swelling, redness, fatigability and lack of endurance.  He reported stiffness in the left foot and weakness in the right foot.  He reported flare-ups weekly or more often that lasted less than one day.  Precipitating factors were standing in one place for long periods of time and running.  Alleviating factors were rest, elevation, Vicodin as needed, and inserts.  He said he could stand for 15 to 30 minutes, but was unable to walk more than a few yards.

On objective physical examination of his left foot, there was no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight-bearing.  There was objective evidence of tenderness at the bottom of his left arch and left heel.  There were calluses on his left forefoot and left first toe.  There was evidence of abnormal weightbearing, i.e., callosities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  An X-ray of the left foot was negative.

On physical examination of his right foot, there was no evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness and abnormal weight-bearing.  There was objective evidence of tenderness at the bottom of the right arch and right heel.  There were calluses on the right forefoot and right first toe.  Evidence of abnormal weightbearing was callosities.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Gait was normal.  
An X-ray of the right foot was negative.

The consequent diagnosis was bilateral plantar fasciitis.  There were significant occupational effects, including decreased mobility and pain.  He took an increased amount of time on the job due to walking and had difficulty climbing ladders and standing on ladders.  There were severe effects on chores, exercise, sports, recreation, and moderate effects on shopping.  The examiner indicated the Veteran does not have flat feet.  His current job is fire safety inspector, working full time.

A July 2010 VA podiatry note shows the Veteran's arches were normal; he had tenderness to palpation of his arches, but his range of motion was normal.  The diagnosis was plantar fasciitis, bilaterally.  He was given two pairs of shoes and orthotics.  A September 2011 podiatry note shows he had normal arches, but tenderness to palpation of the arches bilaterally; range of motion was normal.  The diagnosis was plantar fasciitis, bilaterally.

During his more recent December 2011 hearing before the Board, the Veteran testified that he had custom orthotics for his plantar fasciitis and constant foot pain at a level of 6 or 7 on a scale of 1 to 10, for which in the past he had received shots into his feet.  He said his foot disability affected his work installing and testing fire alarm systems because he had to climb ladders and was limited in his walking and standing.  He added that he could not do or did not qualify for another 
well-paying job with Verizon because he could not repeatedly go up and down telephone poles, which was required of that job.   He described his foot disability as "severe", especially in the morning hours and after heavy activity at his job.  He said he sometimes had flare-ups.

This evidence of record is conflicting as to whether the Veteran has pes planus.  For example, on Medical Board examination in January 2005 it was noted that a December 2004 physical examination had revealed symptomatic pes planus.  And on initial VA examination in July 2005, it was noted there was mild decrease of his longitudinal arches bilaterally and decrease of the transversal arches of both forefeet bilaterally.  However, a more recent podiatry note dated in July 2008 shows he had mild pes cavus - which is the exact opposite of pes planus since pes cavus involves an exaggerated height of the longitudinal arch of the foot; it may be congenital or secondary to contractures or disturbed balance of the muscles.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1268 and 1657 (28th ed. 1994).  And even more recently, during his VA compensation examination in March 2010, the examiner reiterated the Veteran does not have flat feet, so no pes planus.  VA podiatry notes contemporaneously dated in July 2010 and September 2011 also indicate his arches are normal.

It therefore would be inappropriate to continue rating his disability under DC 5276, as acquired flat foot (pes planus), since it seems he most likely does not have pes planus but, instead, pes cavus.  The Board therefore will invoke consideration of DC 5284, instead, since it is a "catch-all" provision of sorts.  The Board's choice of DC should be upheld if supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  However, any change in DC must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

DC 5284 contemplates the extent and severity of his bilateral foot pain, which records show is chronic and worsened by prolonged physical activity of any sort such as standing, walking, and climbing ladders, etc., including at his job.  The records also confirm he has what amounts to "severe" foot disability, thereby entitling him to the highest possible rating of 30 percent under DC 5284.  "Severe" acquired flat foot, incidentally, if bilateral, also is rated as 30-percent disabling under DC 5276.  So, ultimately, whether the disability is rated under DC 5284 or 5276 is of no real consequence since he is entitled to this higher 30 percent rating under both.  And, in fact, he himself described his disability as "severe" during his most recent hearing before the Board in December 2011.  

So even he seemingly concedes this is the most appropriate rating for his disability.  Cf. AB v. Brown, 6 Vet. App. 35. 38-39 (1993) (indicating a Veteran may specify during the course of an appeal a particular rating he will accept or feels he is entitled to, even if lesser than the highest possible rating).

There has not been indication of the type of impairment contemplated by other DCs, such as malunion or nonunion of tarsal or metatarsal bones or claw foot, to warrant their application.  See 38 C.F.R. § 4.71a, DCs 5277-5283.

Throughout the rating period on appeal, there is no evidence of record indicating the Veteran's feet are deformed.  His feet were closely examined during the July 2005 and March 2010 VA examinations and during VA outpatient treatment sessions, and at no point has an examiner noted a deformity of the Veteran's feet.  Moreover, deformities were not shown on MRI scan, and X-rays of the feet in July 2006 and March 2010 were negative.

He has had persistent pain in his feet, though, to the point of greatly affecting his mobility and functional capacity.  His pain is well documented in his evaluation and treatment records, including objectively.  Indeed, he has tried several different kinds of orthotics to try and alleviate his pain and has ended up having to have some custom made.  There also has been objective evidence of tenderness at the bottom of both arches and heels, and there even were callosities during his most recent March 2010 VA examination - demonstrating abnormal weightbearing.  The examiner resultantly indicated there were significant occupational effects from the bilateral foot disability, including decreased mobility and pain.  So the Veteran has evidenced the type of impairment commensurate with a higher 30 percent rating under DC 5284, which also, as mentioned, is the highest possible rating under this code.  This is especially true when all reasonable doubt is resolved in his favor.  38 C.F.R. § 4.3.

Because he now has the highest possible rating under the most applicable DC, 5284, the Board also must consider whether he is entitled to an even higher rating on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Extra-Schedular Consideration

In exceptional cases where schedular evaluations are found to be inadequate, the RO or Board may refer a claim to the Under Secretary for Benefits or to the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


Here, although the March 2010 VA compensation examiner confirmed the Veteran's foot disability has significant occupational effects, it has not been shown these effects are above and beyond those contemplated by his now higher 30 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  The Veteran indicated during his December 2011 hearing before the Board that he could not work a job with Verizon because he would have been required to repeatedly climb ladders and such, and that he could not do that given the severity of his bilateral foot disability.  But he also acknowledged in other testimony during his hearing that he is working another job installing and testing fire alarm systems, and that, although there is impairment and limitations in the performance and activity of this other job, it, too, at times requires climbing ladders and such.  Hence, the mere fact that he often experiences an exacerbation of his pain after such type activity on this other job is not reason to refer his claim for an extra-schedular rating because his now higher 30 percent schedular rating is an acknowledgment of this.  Moreover, his pain was one of the reasons for electing to increase his rating for this disability, indeed, the primary reason.

Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  His evaluation and treatment for this disability has been primarily, if not entirely, on an outpatient basis, not as an inpatient, much less frequent inpatient.  See Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996). 

B. 
Right Knee Disability

According to his STRs, on orthopedic examination of his right knee in December 2004, it was noted the Veteran had range of motion with excellent patella tracking and negative Fairbanks test.  There was no knee swelling and no pain to resistive knee extension.  He could not hop due to discomfort in the anterior aspect of his right knee, however.  There was no varus or valgus laxity, and anterior and posterior drawer tests were negative.  An X-ray of this knee was normal.  An MRI showed what appeared to be a degenerative intrameniscal tear with some superior radiation into the joint.  The diagnostic assessment was meniscus tear by MRI only.  He had no symptoms by history, nor did he have symptoms by examination consistent with a meniscus tear.  However, the examiner indicated that an arthroscopy could be performed on the knee.

In a January 2005 Medical Board, the Veteran was diagnosed with anterior knee pain syndrome.  It was noted that he was evaluated for knee pain with a MRI scan suggestive of a meniscus tear, but the examination by the orthopedist was negative.

In the August 2005 decision on appeal, the RO granted service connection for right knee disability - specifically, for residuals of a torn medial meniscus of the right knee.  The RO assigned an initial 10 percent rating retroactively effective from April 18, 2005, the day following the Veteran's separation from active duty.  The RO has rated this disability under DC 5257, which concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe."  38 C.F.R. § 4.71a, DC 5257.

As already noted, these descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6


If there is arthritis due to injury (i.e., post-traumatic arthritis), then DC 5010 also must be considered.  And DC 5010 refers the rater to DC 5003, which, as already explained, indicates the arthritis will be rated on the basis of the extent that it causes limitation of motion of the specific joint or joints involved - which, here, since affecting the knee, are DC 5260 that concerns limitation of leg and knee flexion and DC 5261 that concerns limitation of leg and knee extension.

According to DC 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  And a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate rating may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

On VA examination in July 2005, the Veteran reported that an MRI scan in 2004 had revealed a medial meniscal tear.  He complained of residual right knee pain and said he had flare-ups of this pain when he was squatting or going up or down stairs.  Objective physical examination of this knee demonstrated full range of motion, both on flexion and extension.  The examiner indicated there was mild pain over the medial joint compartment during movement, especially after flexion to 130 degrees.  There was good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  McMurray and Lachman tests were negative.  During repetitive motion of the right knee joint, there was increased pain and easy fatigability but no resultant decrease in range of motion.  The pertinent diagnosis was right knee pain - tear of medial meniscus, by MRI scan.

VA outpatient records from during the next three years, from 2006 to 2009, reflect ongoing evaluation and treatment for right knee pain.  A July 2006 X-ray of the knees showed no acute bony fracture or dislocation, small benign-appearing focal density in the right medial femoral condyle.  There were no other significant osseous or articular abnormalities, and no sizeable joint effusion.  In May 2007, the Veteran was seen in the emergency room for complaints of increased right knee pain.  He said this episode was much worse than previous episodes of pain.  

On examination, there was tenderness and mild swelling; ligaments were intact.  The diagnosis was chronic right knee pain with internal derangement.  An MRI scan of his right knee in June 2007 showed a tear in this knee's cartilage.

During his initial January 2007 hearing before the Board, the Veteran testified that he had daily right knee pain.  He reported giving way that occurred once per week, and said bending the knee was painful.  He reported occasional swelling and said that locking of the knee was rare.  He indicated that, on one occasion, he had knee pain for a week.  He reported that his knee pain was at a level of 4 or 5 on a scale of 1 to 10.

When reexamined by VA for compensation purposes on March 10, 2010, the Veteran reported that his knee pain was worse since his last examination; he also said he had pain more frequently.  The course since onset was intermittent with remissions.  He used Vicodin as needed.  He denied hospitalization or surgery for his right knee disability.  He reported the following symptoms:  giving way, instability, pain, stiffness, weakness and incoordination.  He denied episodes of dislocation or subluxation, but reported locking episodes that occurred several times per year but less than monthly.  He reported repeated effusions.  He reported redness, swelling and tenderness, and flare-ups of the knee joint that were moderate, occurring every two to three weeks and lasting for hours.  Precipitating factors were standing for a long time, and alleviating factors were rest and Vicodin.  He said that when he had a flare-up, he had to rest the knee and take weight off of it.  He said he could stand for 15 to 30 minutes, but was unable to walk more than a few yards.  His only reported assistive device was orthotic shoe inserts (but presumably for his plantar fasciitis, not right knee disability).  

On physical examination, his gait was normal, and there was no abnormal shoe wear pattern.  On examination of his right knee, in particular, there was crepitus and popping with range of motion.  There was crepitus throughout active range of motion, but no tenderness to compression of either medial or lateral compartments.  

There were clicks or snaps, no grinding, and no instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  Crepitus in the right knee was coarser than that found in the left knee.  Range of motion of the right knee was from 0 to 120 degrees (extension to flexion), so extension was normal though flexion slightly limited (i.e., 20 degrees less than normal flexion, which as mentioned is to 140 degrees).  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  A March 2010 X-ray of the right knee was negative, showing no evidence of acute fracture or dislocation.  There also was no other significant osseous or articular abnormality.  The examiner diagnosed osteoarthritis of the right knee and indicated the disability produced significant effects on the Veteran's usual occupation of fire safety inspector.  He had decreased mobility and pain, problems with bending to crawl in attics, problems with standing for a long time, and walking long distances.  The disability produced severe effects on sports and recreation, and moderate effects on chores, shopping, and exercise.

During his additional hearing before the Board in December 2011, the Veteran testified that he had intermittent right knee pain.  He stated that he would be fine for three or four weeks and then it suddenly began burning and hurting, on the front and back sides, and that it normally lasted about two days.  He later said he had daily right knee pain.  He also reported instability of this knee, noting it sometimes gives out.  He did not use a knee support or cane, however.  He said his knee pain was normally at a level of 4, but that during flare-ups it increased to a level of 8 or 9 on a scale of 1 to 10.  To alleviate his pain, he rest his knee (stays off of it).  He also pointed out that arthritis had been diagnosed and precluded him from undergoing surgery on this knee because, ironically, his doctors had told him the surgery might make his arthritic pain even worse if they fixed the tear of the meniscus cartilage.

These records show the Veteran has, at most, slight recurrent subluxation and lateral instability of his right knee (versus moderate or severe), so in turn is entitled to at most a 10 percent rating under DC 5257, which is the rating he already has under this code.  During his VA compensation examination in July 2005, there was good stability of the medial and lateral collateral ligaments and the anterior and posterior cruciate ligaments.  McMurray and Lachman tests were negative.  In May 2007, so even more recently, these knee ligaments again were intact.  And again during his VA compensation examination in March 2010, there was no instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  So although he has reported this knee sometimes gives way, so sometimes is unstable, this instability is no more than slight when considering the frequency of it (only occasional) and recognizing that all objective tests for instability and subluxation have for the most part been unremarkable.

Moreover, the range of motion findings detailed above do not warrant a higher rating under the DCs pertaining to limitation of motion, as active range of motion of the right knee was from 0 to 140 degrees (i.e., full range of motion) during the July 2005 VA compensation examination, even after repetitive motion.  See 38 C.F.R.  § 4.71, Plate II.  He also had completely normal right knee extension, to 0 degrees, during the more recent VA compensation examination in March 2010.  And even accepting that he had less than normal flexion of this knee during that examination, since it was to 120 degrees rather than to the normal 140 degrees, this still far exceeds the flexion limitation required for even the most minimum 0 percent rating under DC 5260 since flexion must be limited to 60 degrees, so to only 1/2 of what he had.  There was objective evidence of pain following repetitive motion, however.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But, here, the March 2010 VA examiner indicated that, while pain was present on motion, there was no additional loss of motion with repetitive use, that is, even after three repetitions of range of motion.  So there was no range of motion loss, i.e., any additional restriction of motion, even with these repetitions.  And, again, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. § 4.40.

Since the Veteran has osteoarthritis in this knee, however, with associated pain, DC 5003 in combination with 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion - or, in this particular instance, insufficient limitation of motion to warrant a compensable rating under DC 5260 or 5261.  See again Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Hence, since he has osteoarthritis in this knee in addition to the instability, he is entitled to the minimum compensable rating of 10 percent for this arthritis (i.e., additional disability) under DC 5003, aside from the 10 percent rating he already has under DC 5257.  See again VAOPGCPRECs 23-97 and 9-98.

But the fact that he continues to have normal extension of this knee, to 0 degrees, precludes also assigning a separate rating as concerning his extension, apart from this additional rating that is being assigned for his flexion limitation on account of his underlying osteoarthritis.  VAOPGCPREC 9-2004.

Moreover, because there continues to be substantial range of motion of this knee, even considering the arthritic pain and the fact that motion is now resultantly from 0 to 120 degrees rather than to the normal 140 degrees, this knee obviously is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 does not apply.


Similarly, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under DC 5262.  Additionally, as there is no showing of genu recurvatum, DC 5263 is inapplicable.  Moreover, as the evidence fails to demonstrate a dislocated semilunar cartilage, or removal of such, DCs 5258 and 5259 are inapplicable.  On VA examination in March 2010, there was no meniscus abnormality.  There are no other relevant codes for consideration. 

The Board thus is assigning a separate 10 percent rating for the right knee osteoarthritis under DC 5003 (on referral from DC 5010) effective March 10, 2010, the date of the VA compensation examination diagnosing osteoarthritis of the right knee.  This rating is in addition to the existing 10 percent rating under DC 5257 for the slight instability and subluxation of this knee.  The preponderance of the evidence granting even greater compensation, however.  38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001). 

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria for the Veteran's right knee disability reasonably describe and contemplate the extent and severity of this disability, including insofar as his specific symptoms (e.g, instability, chronic arthritic pain and associated limitation of motion, etc.) since they are considered in the applicable DCs 5003, 5010, 5257, 5260 and 5261.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A higher 30 percent rating is granted for the bilateral plantar fasciitis, subject to the statutes and regulations governing the payment of VA compensation.

But the claim for a rating higher than 10 percent for the instability and subluxation component of the Veteran's right knee disability is denied.

However, a separate 10 percent rating is granted as of March 10, 2010, because he also has osteoarthritis in this knee, subject to the statutes and regulations governing the payment of VA compensation.



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


